DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “n2(z)” should be changed to “n2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogaki (2016/0172819) in view of Zayhowski et al. (2016/0226210) and Villeneuve et al. (2017/0153319).

Regarding claim 1, Ogaki discloses: a fiber laser having an excited state ion density and comprising: a seed laser (2); and a pump (3) (Fig. 1, [0038]-[0039]); seed driver circuitry (21) coupled to the seed laser (Fig. 1, [0039], [0043]); pump driver circuitry (22) coupled to the pump (Fig. 1, [0039], [0054]); and control circuitry coupled (20) to the seed driver circuitry and the pump driver circuitry, the control circuitry operative to control operation of the seed driver circuitry and the pump driver circuitry (Fig. 1, [0039], [0054]); control circuitry arranged to control the pump laser (3) to emit a beam before the emission period in order to preliminarily excite the amplifying fiber (Fig. 1, [0058]-[0063]). 
Ogaki does not disclose: a light detection and ranging (LiDAR) system; to maintain the excited state ion density substantially constant over time.
Zayhowski et al. disclose: adjusting the power of inputs to the amplifier, including the seed light and/or pump light to improve the performance of the system ([0064], [0078]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogaki by adjusting the power of the seed light and pump light to maintain the excited state ion density in order to obtain laser pulses with homogenous peak power.
Ogaki as modified do not disclose: a light detection and ranging (LiDAR) system.
Villeneuve et al. disclose: light detection and ranging (LIDAR) system (Fig. 1, [0049], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogak as modified by using the laser device in the system of Villeneuve in order to use the laser to measure distance to a target.

Regarding claim 2, Ogaki as modified discloses: wherein the control circuitry executes an ion density stabilization algorithm to generate seed parameters that control the seed driver circuitry and pump parameters that control the pump driver circuitry (taught by the device of claim 1) (see the rejection of claim 1). 

Regarding claim 3, Ogaki as modified discloses: wherein the control circuitry receives a plurality of inputs that are provided to the ion density stabilization algorithm (controller receives input from light receiving element (14) and higher level device (300) (Ogaki, Fig. 1, [0050], [0054]). 

Regarding claim 4, Ogaki as modified discloses: wherein by maintaining the excited state ion density substantially constant over time, an output power of the fiber laser can change to any output power level on a pulse-to-pulse basis (implicitly taught by the device of Ogaki as modified, output power of fiber laser can be changed by adjusting the power of inputs to the amplifier, including the seed light and/or pump light) (see the rejection of claim 1). 

Regarding claim 5, Ogaki as modified discloses: wherein by maintaining the excited state ion density substantially constant over time, a repetition rate of the fiber laser can change to any desired repetition rate on a pulse-to-pulse basis (implicitly taught by the device of Ogaki as modified, repetition rate of the fiber laser can be adjusted by adjusting the power of inputs to the amplifier, including the seed light and/or pump light) (Ogaki, [0064]). 

Regarding claim 6, Ogaki as modified discloses: wherein an output pulse peak power level of the fiber laser remains substantially constant when the repetition rate changes (output power of fiber laser 

Regarding claim 7, Ogaki as modified discloses: wherein in a power saving mode, the control circuitry instructs the pump power to operate at a minimum power level to ensure that the excited state ion density remains substantially constant over time (output power of fiber laser can be changed by adjusting the power of inputs to the amplifier, including the seed light and/or pump light; output power can be set to zero by turning off the seed light and only driving the pump light to maintain excited state ions). 

Regarding claim 8, Ogaki discloses: a fiber laser having an excited state ion density and comprising: a seed laser (2); and a pump (3) (Fig. 1, [0038]-[0039]); seed driver circuitry (21) coupled to the seed laser and operative to control seed power (Fig. 1, [0039], [0043]); pump driver circuitry (22) coupled to the pump and operative to control pump power (Fig. 1, [0039], [0054]); and control circuitry coupled (20) to the seed driver circuitry and the pump driver circuitry, the control circuitry operative to control operation of the seed driver circuitry and the pump driver circuitry (Fig. 1, [0039], [0054]); control circuitry arranged to control the pump laser (3) to emit a beam before the emission period in order to preliminarily excite the amplifying fiber (Fig. 1, [0058]-[0063]).
Ogaki does not disclose: a light detection and ranging (LiDAR) system; the control circuitry is operative to control a ratio between the seed power and the pump power such that the excited state ion density is maintained substantially constant over time.
Zayhowski et al. disclose: adjusting the power of inputs to the amplifier, including the seed light and/or pump light to improve the performance of the system ([0064], [0078]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Ogaki as modified do not disclose: a light detection and ranging (LiDAR) system.
Villeneuve et al. disclose: light detection and ranging (LIDAR) system (Fig. 1, [0049], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ogak as modified by using the laser device in the system of Villeneuve in order to use the laser to measure distance to a target.

Regarding claim 9, Ogaki as modified discloses: wherein the control circuitry is operative to simultaneously modulate the seed power and the pump power to produce a desired peak output power of the fiber laser (taught by the device of claim 8, control circuitry is coupled to both seed driver circuitry and pump driver circuitry and therefore can simultaneously modulate both laser soruces) (see the rejection of claim 8). 

Regarding claim 10, Ogaki as modified do not explicitly discloses: wherein the ratio is maintained during changes in peak output power of the fiber laser. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device in which the control circuitry is operative to control a ratio between the seed power and the pump power such that the excited state ion density is maintained substantially constant over time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the 

Regarding claim 11, Ogaki as modified discloses: wherein a low peak power to high peak power transition is not time limited by a response time of an erbium-dope ion transition of the fiber laser (taught by the device of claim 8, erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time). 

Regarding claim 12, Ogaki as modified discloses: wherein a high peak power to low peak power transition is not time limited by a response time of an erbium-dope ion transition of the fiber laser (taught by the device of claim 8, erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time). 

Regarding claim 13, Ogaki as modified do not explicitly discloses: wherein the high peak power to low peak power transition is performed in less than 10 µs. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device in which erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for transition time by routine experimentation.

Regarding claim 14, Ogaki as modified do not explicitly discloses: wherein the ratio is defined in the following equation:                         
                            
                                
                                    P
                                
                                
                                    p
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            s
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            κ
                                        
                                        
                                            p
                                            
                                                
                                                    1
                                                    -
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    κ
                                                
                                                
                                                    s
                                                    e
                                                
                                            
                                            +
                                            
                                                
                                                    κ
                                                
                                                
                                                    s
                                                    a
                                                
                                            
                                        
                                    
                                    *
                                    
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            κ
                                        
                                        
                                            s
                                            a
                                        
                                    
                                
                            
                            
                                
                                    P
                                
                                
                                    s
                                
                            
                        
                    , wherein Pp is pump power, Ps 2(z) is excited state ion density, kp is the pump power constant, kse is signal emission constant, and ksa is signal absorption constant. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser device in which the control circuitry is operative to control a ratio between the seed power and the pump power such that the excited state ion density is maintained substantially constant over time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the seed power, pump power and the ratio between the two by routine experimentation.

Regarding claim 15, the apparatus of claim 8 discloses the claimed method (see the rejection of claim 8).

Regarding claim 16, Ogaki as modified discloses: wherein maintaining the excited state ion density substantially constant over time enables peak output power of the fiber laser to change to any desired peak output power without being time impacted by a response time of an erbium-dope ion transition of the fiber laser (taught by the device of claim 8 and the method of claim 15, erbium doped fiber amplifier is preliminarily excited to reduce build up/transition time). 

Regarding claim 17, Ogaki as modified discloses: wherein the seed laser and the pump are simultaneously modulated while maintaining the ratio (taught by the device of claim 8 and method of claim 15, control circuitry is coupled to both seed driver circuitry and pump driver circuitry and therefore can simultaneously modulate both laser sources) (see the rejection of claims 8 and 15). 

Regarding claim 18, the apparatus of claim 10 discloses the claimed method (see the rejection of claim 10).

Regarding claim 19, the apparatus of claim 10 discloses the claimed method (see the rejection of claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828